DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is response to the amendment filed on July 08, 2022. Claims 1-4 are currently pending.

Terminal Disclaimer
3.	The Terminal Disclaimer (TD) filed on July 08, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,790,959 B1 and US 11,108,538 B2 has been reviewed and is accepted. The TD has been recorded.

Response to Remarks/Arguments
4.	In response to Applicant’s arguments, see pages 4-5 (103 rejections), with regard to independent claims and their respective dependent claim filed on 07/08/22 have been fully considered but they are not persuasive.
In the remarks of the Applicant’s response, with regard to the independent claims, Applicant argues that Lee fails to teach or suggest: a first frequency divider signal and a second frequency divider signal, wherein the second frequency divider signal is 90 degrees out of phase with respect to the first frequency divider signal. Examiner respectfully disagrees, as pointed out in the previous rejection, Lee’s “CKdiv,i” (Figure 2) corresponds to the first frequency divider and “CKdiv,q” (Figure 2) corresponds the second frequency divider (note that “i” denotes an in-phase component and “q” denotes a quadrature component). The quadrature component is always 90 degrees or pi/2 radians out of phase with respect to the in-phase component. 
Therefore, in light of broad claim language the arguments are not persuasive as the cited references disclose all the limitations, thus the 103 rejections are maintained.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
8.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2009/0033381 A1 –Previously Cited) and in view of Chen (US 2010/0289593 A1 –Previously Cited).

Regarding claims 1 & 3, Lee teaches a circuit, comprising: a voltage-controlled oscillator (VCO) (Figure 2, 26 “VCO”) including a VCO output (Figure 2, “CKout”); a frequency divider (Figure 2, 28 “3-Stage Frequency Divider”) including a frequency divider input (Figure 2, “CKout”), a first frequency divider output (Figure 2, “CKdiv,i”), and a second frequency divider output (Figure 2, “CKdiv,q”), the frequency divider input coupled to the VCO output (Figure 2, “CKout”); and a phase-frequency detector (PFD) (Figure 2, 22 “PFD”) including a data input (Figure 2, “fref”), a first PFD input (Figure 2, “CKdiv,i”), a second PFD input (Figure 2, “CKdiv,q”), and a control output (Figure 2, “Vin”), the control output coupled to the VCO (Figure 2, 26 “VCO”), the first PFD input coupled to the first frequency divider output (Figure 2, “CKdiv,i”), and the second PFD input coupled to the second frequency divider output (Figure 2, “CKdiv,q”), the first frequency divider output is configured to provide a first frequency divider signal (Figure 2, “CKdiv,i”) and the second frequency divider output is configured to provide a second frequency divider signal (Figure 2, “CKdiv,q”) 90 degrees out of phase with respect to the first frequency divider signal (Figure 2, “CKdiv,q” (q=90)). Although Lee teaches the PFD, Lee does not explicitly disclose the PFD is configured to detect an occurrence of an edge/at least two edges of a signal on the data input while the second frequency divider signal is continuously logic low/high across the at least two edges. In a related field of endeavor, Chen discloses the PFD is configured to detect an occurrence of an edge/at least two edges of a signal on the data input (Figure 1, 101, 103, 105, 108, 114 & Figure 2, “CKI”) while the second frequency divider signal is continuously logic low/high across the at least two edges (Figure 2, “ck_divQ” (Paragraph 24 Q=90 degree)). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s PFD to include edges detection based on a high or low signal of the divider as in Chen. One of ordinary skill in the art would be motivated to do so to improve performance, Paragraphs 6-7.

Regarding claim 2, The combination of Lee and Chen teaches the circuit of claim 1. In addition, Chen discloses wherein the PFD is configured to assert an indicator signal in response to detection of an edge of the signal on the data input (Figure 1, 101, 103, 105, 108, 114 & Figure 2, “CKI”) while the second frequency divider signal is logic high followed by an absence of any edges of the signal on the data input while the second frequency divider output is low immediately following the second frequency divider signal being logic high (Figure 2, “ck_divQ”).

Regarding claim 4, Chen further discloses wherein the PFD is configured to detect an occurrence of at least two edges of the signal on the data input (Figure 1, 101, 103, 105, 108, 114 & Figure 2, “CKI”) while the second frequency divider signal is continuously logic high across the at least two edges (Figure 2, “ck_divQ”).

Conclusion
9.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action.

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633